729 N.W.2d 518 (2007)
SUPER MART INC., d/b/a Mooney Oil Company, by Lo Oil Company, and KH Mattis, Inc., Plaintiffs-Appellants,
v.
DEPARTMENT OF TREASURY and State of Michigan Treasurer, Defendants-Appellees.
Docket Nos. 132292, 132293. COA Nos. 265758, 265759.
Supreme Court of Michigan.
April 13, 2007.
*519 On order of the Court, the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
The Court of Appeals erred, in my judgment, in holding that plaintiffs lacked standing to challenge the regulatory fee at issue in this case. Plaintiffs are wholesale and retail sellers of petroleum products. Although MCL 324.21508(1) states that the fee is "imposed on all refined petroleum products sold for resale in this state," MCL 324.21508(2) states that the regulatory fee is "precollect[ed]" from refiners and importers of petroleum. By holding that plaintiffs lacked standing to contest this statute, the Court of Appeals treated the term "precollect" as the equivalent of "collect," thereby rendering the prefix "pre" surplusage. However, the term "precollect" indicates that plaintiffs had a legitimate right to challenge the regulatory fee imposed on refiners and importers. I would remand this case to the Court of Appeals for consideration of plaintiff's constitutional arguments.
CORRIGAN, J., joins the statement of MARKMAN, J.